IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1809-10


THE STATE OF TEXAS

v.


SOUTCHAY SANAVONGXAY, Appellee




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SECOND COURT OF APPEALS

TARRANT COUNTY



 Meyers, J., filed an opinion dissenting to the denial of the State's
motion for rehearing.

O P I N I O N


	I would grant the State's motion for rehearing because I agree that an oral ruling,
when it is clear and on the record, should be considered sufficient to allow the State to
appeal.  The trial court's refusal to enter a written order supporting an oral ruling
interferes with the State's right to appeal under Code of Criminal Procedure article
44.01(a).  The point of article 44.01(a)(5) is to allow the State to appeal a trial court's
decision to grant a motion to suppress, and the article does not require that an appealable
order be in writing.  Here, it is undeniable from the record that the trial court ruled to
exclude the State's DNA evidence.  I would grant the State's motion for rehearing and
expand our holding in State v. Rosenbaum, 818 S.W.2d 398 (Tex. Crim. App. 1991) to
include such rulings.
							Meyers, J.

Filed: May 2, 2012
Publish